                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF ARKANSAS
                             HARRISON DIVISION

NICHOLAS HEBERT                                                             PLAINTIFF

V.                             CASE NO. 3:19-CV-3004

ANDREW M. SAUL,1 Commissioner
Security Administration                                                   DEFENDANT

                                          ORDER

      Comes on for consideration the Report and Recommendation (Doc. 14) filed in this

case on November 15, 2019, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. The Magistrate Judge recommends

reversing the decision of the ALJ and remanding the case to the Commissioner for further

consideration. No objections were filed, and the Court agrees the case should be

remanded.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 14) is

ADOPTED IN ITS ENTIRETY. The case is REMANDED for further consideration pursuant

to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED on this 2nd day of November, 2019.


                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE




1
   Andrew M. Saul has been appointed to serve as Commissioner of Social Security and
is substituted as Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure.
